uniform issue list var f i ep rao ty legend taxpayer a amount b employer c plan c payor d dear this is in response to your letter in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested after working nearly years for employer c you were terminated on _ with a partial disability due to back injuries you suffered on the job you immediately filed a workers’ compensation claim with the proper state authorities but its processing was delayed you applied for a distribution from plan c and received amount b on your workers’ compensation award intending to re-deposit amount b when you received page your workers’ compensation claim was settled and on month after the 60-day rollover period expired payor d paid you the total settlement amount you would like to re-deposit amount b in plan c approximately one you represent that no other amount was distributed from plan c within the one year period since the last distribution based on the above facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount b because the failure to waive such requirement would be against equity or good conscience sec_402 of the code requires than an eligible_rollover_distribution from a qualified_retirement_plan must be transferred to an eligible_retirement_plan no later than the 6o day following the day of receipt in order to avoid having to include that distribution in the distributee’s gross_income for that year sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information you presented demonstrates you were disabled and the delay in processing your workers’ compensation claim prevented you from satisfying the requirement that amount b be deposited in plan c within days after the distribution therefore the service hereby grants your request to waive the 60-day rollover requirement with respect to the distribution of amount b you are granted a period of days from the issuance of this ruling letter to deposit amount b into plan c or into an individual_retirement_account provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contributions these amounts will be considered rollover_contributions within the meaning of sec_402 or sec_408 of the code page no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to at sincerely yours ron ee ket be manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
